Citation Nr: 1827000	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-37 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance for benefit year 2014.


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to January 1994.  This matter is on appeal before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in North Little Rock, Arkansas.




FINDINGS OF FACT

1. The Veteran does not have a service-connected disability that affect his ankles, his left wrist, or his skin. 

2. The Veteran's right wrist brace does not tend to wear, tear, or otherwise damage his clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance have not been met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim. 

With respect to the duty to notify, the Veteran's July 2014 VA Form 10-8678 (Application for Annual Clothing Allowance) provided notice of the criteria for entitlement to an annual clothing allowance, to include as to eligibility for more than one annual clothing allowance.  The Veteran was also notified of the evidence necessary to substantiate his claim in the decision letter dated July 2017, which informed him that his application for a clothing allowance was denied.  A more general VCAA letter was also sent to the Veteran, which itself provided additional relevant information.  The Veteran has not alleged prejudice with respect to the notice provide in this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As such, the Board finds that VA's duty to notify has been satisfied.

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence and the Veteran has not identified any available pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist has been satisfied.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions.

Clothing Allowance

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss of use of a hand or foot and an examination or hospital report discloses that the Veteran uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of the service-connected disability; or (2) the Under Secretary for Health (or a designee) certifies that the veteran uses a qualifying prosthetic or orthopedic appliance because of a service-connected disability that tends to wear or tear clothing; or the veteran uses medication prescribed by a physician for a service-connected skin condition and this medication causes irreparable damage to the veteran's outergarments.  38 C.F.R. § 3.810(a)(1).  

In his July 2014 application, the Veteran reported that his ankle braces, his wrist braces, and steroid cream used for a skin disorder irreparably damaged his clothing.  After reviewing the evidence, the Board finds that the Veteran is not entitled to a clothing allowance under either the appliances or medication he uses.

First, the Veteran reports that he uses a steroid cream to treat his facial skin disorder.  He specifically reported that he used clindamycin phosphate and triamcinolone to treat his skin.  The Veteran is service connected for pseudofolliculitis barbae, but the record does not show that the Veteran's use of these medications cause irreparable damage or staining to his clothing.  First, the medications are not listed as medications known to cause irreparable staining.  See VHA Handbook 1173.15 sec. 8(c).  Furthermore, the Veteran has not stated that the cream stains or damages any of his clothing.  His comments on the medication simply refer to its use and do not go into further detail regarding potential damage to his clothing.  Therefore, the Veteran has not shown that use of the skin medication causes irreparable damage to his clothing and a clothing allowance for use of a skin cream must be denied. 

Second, the Veteran stated that his use of ankle braces causes irreparable damage to his clothing.  In the August 2014 notice of disagreement, the Veteran stated that he was ordered to wear braces on both of his ankles.  In his September 2014 substantive appeal, the Veteran stated he was ordered to wear ankle braces following surgery by his doctor.  VA treatment records confirm that the Veteran was prescribed an ankle brace.  Even so, the Veteran's claim for clothing allowance for damage caused by ankle braces must be denied because he has no service-connected ankle condition.  Essentially, the claim for a clothing allowance for damage caused by ankle braces must be denied as a matter of law because these items are not used to assist with service-connected disabilities.  See 38 C.F.R. § 3.810; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (providing that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

Finally, the Veteran applied for a clothing allowance based on his use of bilateral wrist braces.  The Veteran is service-connected for a right wrist disability, but there is no evidence in the record that shows that the Veteran's use of a right wrist brace tends to wear or tear his clothing.  VA treatment records do not discuss the Veteran's use of a wrist brace, including whether or not it damages his clothing.  Furthermore, the Veteran has not provided any statements on how his clothes are damaged by his wrist brace.  Overall, there is no evidence in the record that would allow the Board to find that the Veteran's right wrist brace tends to wear or tear his clothing and the claim must be denied.  38 C.F.R. § 3.810.  The remaining claim related to a left wrist brace must be denied because the Veteran does not have a corresponding service-connected disability.  See 38 C.F.R. § 3.810; Sabonis, 6 Vet. App. at 430.

The preponderance of the evidence is against the claim and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable disposition is not permitted by law.  




ORDER

Entitlement to an annual clothing allowance for benefit year 2014 is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


